Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Because of the Applicant’s amendment, the original objection to the drawings, and the rejection of claim 6 under §112(b), in the Office action filed October 6, 2021, are hereby withdrawn.
Allowable Subject Matter
Claims 1-19 are allowable as presented by the Applicant.  The following is an examiner’s statement of reasons for allowance.
Re Claims 1 and 7, the prior art discloses most of the claimed invention.  However, the prior art does not expressly disclose that the wall of the container is inwardly depressible so as to move the locking nub outwardly of the nub receiving portion whereby the lid is then able to be slidably moved relative to the container along the movement axis from the first configuration in to the second configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks Page 8 Line 17 to Page 9 Line 10, filed January 5, 2022, with respect to the §102(a)(1) of Claim 1 anticipating Katsis (2009/0152134) have been fully considered and are persuasive.  The §102(a)(1) of Claim 1 has been withdrawn. 
Applicant’s arguments, see Remarks Page 10 Line 6 to Page 11 Line 4, filed January 5, 2022, with respect to the §102(a)(1) of Claim 7 anticipating Horvath (3,888,350) have been fully considered and are persuasive.  The §102(a)(1) of Claim 7 has been withdrawn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT J HICKS/Primary Examiner, Art Unit 3736